Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 1 of 6

 

Mch 4/27/2021 ———_. LOGG 50 pec
ieee D
IN THE UNITED STATES DISTRICT COURT MAY 18 2021
FOR THE DISTRICT OF MARYLAND AT BALTI
CLERK, U.S DISTRICT Cour
DISTRICT OS MARYLAND |
UNITED STATES OF AMERICA CRIMINAL NO. GLR 21-cr-167 DEPUTY
v. (Conspiracy to Knowingly Transport
Stolen Vehicles, 18 U.S.C. §§ 371,
ASOMAH MAAMAH, 2312; Knowing Transportation of
Stolen Vehicles, 18 U.S.C. § 2312;
Defendant. Forfeiture, 18 U.S.C. § 982(a)(5), 21
U.S.C. § 853(p), 28 U.S.C. § 2461(c))

 

 

INFORMATION
COUNT ONE
(Conspiracy to Knowingly Transport Stolen Vehicles)

The United States Attorney for Maryland charges that:

l. Beginning at least in or about October 2018 and continuing through at least

in or about October 2019, in the District of Maryland and elsewhere, the defendant,
ASOMAH MAAMAH
knowingly and willfully conspired with others known and unknown to the United States to
commit an offense against the United States, that is, forming an agreement with others to
knowingly transport in interstate and foreign commerce motor vehicles, knowing the same
to have been stolen, in violation of Title 18, United States Code, Section 2312.
Object of the Conspiracy

2. It was the object of the conspiracy to transport stolen vehicles across state
lines, including from Oregon, and internationally, including to Africa, using international
shipping companies for the purpose of making a profit from the subsequent sale of those

vehicles.
Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 2 of 6

Manner and Means of the Conspiracy

3. It was part of the conspiracy that Maamah and others known and unknown
caused cars to be stolen and fraudulently obtained in the United States. This included the
theft of vehicles directly from victims, the fraudulent purchase of vehicles, and fraudulently
renting a vehicle that was never returned to the rental car company.

4. It was further part of the conspiracy that, after causing the vehicles to be
stolen and fraudulently obtained, Maamah, and others known and unknown would
transport said vehicles across state lines into Maryland.

5. It was further part of the conspiracy that, after causing the vehicles to be
stolen and fraudulently obtained, Maamah, and others known and unknown would create
false and fraudulent paperwork to facilitate the shipment of the stolen and fraudulently
obtained vehicles to foreign destinations, including to Africa.

6. It was further a part of the conspiracy that, after causing the vehicles to be
stolen and fraudulently obtained, Maamah, and others known and unknown would take
possession of the vehicles and hold them at locations, including residences, while awaiting
to sell or ship internationally for sale, the stolen and fraudulently obtained vehicles.

A It was further a part of the conspiracy that Maamah and his conspirators
would load and cause to be loaded the stolen and fraudulently obtained vehicles into
shipping containers for foreign exportation in and affecting interstate and foreign
commerce.

8. It was further a part of the conspiracy that, after causing the vehicles to be

stolen and fraudulently obtained, Maamah and other conspirators would arrange for the
Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 3 of 6

stolen and fraudulently obtained vehicles to be shipped to destinations outside the United
States, including to locations within Africa.

9. It was further a part of the conspiracy that Maamah, in an effort to conceal
that the vehicles they sought to ship had been stolen and fraudulently obtained, presented
false and fraudulent title information and misrepresented the natures of the vehicles to the
shipping company.

10. It was further a part of the conspiracy that Maamah, in an effort to conceal
the criminal scheme and enterprise, would represent himself to be a different identity and
name that was not his own, which would Maamah would cause to be listed as the exporter
on the dock receipt when declaring a vehicle for exportation.

11. It was further part of the conspiracy and scheme that Maamah would use
electronic mail accounts to submit falsified and fraudulent paperwork to shipping
companies through the internet.

12. It was further part of the conspiracy and scheme that Maamah and others
known and unknown would communicate with one another via phone and text message,
including messages through WhatsApp. Such messages would include photographs of
stolen and fraudulently obtained vehicles.

13. | Maamah participated personally in obtaining and causing to be transported,
through the criminal conspiracy, no fewer than 17 vehicles, which had been fraudulently
obtained and stolen, and presenting same for exporting from the United States, including

those listed below:
Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 4 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping
Vehicle | Vehicle Vehicle Vehicle Identification Vehicle Container Date Presented
Year Make Model Number Value Number For Export
2017 | Mercedes | E300 WDDZF4KB9HA070393 | $43,750 | GCNU4738361 10/29/2018
2017 | Mercedes | C43 55SWF6EB3HU194511 $37,875 | GCNU4738361 10/29/2018
2018 Rover Range Rover SALWR2RV7JA192967 $89,688 | GCNU4738361 10/29/2018
2018 Rover Range Rover SALYL2RV1JA725924 $74,042 | ACLU9750216 11/20/2018
2016 | Mitsubishi | Outlander JA4AD3AG0GZ064123 $14,900 | ACLU9750216 11/20/2018
2019 | Toyota Tundra STFDY5F1I5KX787979 $47,711 ACLU9760528 11/23/2018
2018 | Honda iy LHGCVIF91JA046122 $31,799 | ACLU9460528 11/23/2018
2019 | Lexus LX570 JTJHY7AX2K4284224 $89,166 | ACLU9667586 11/29/2018
2019 | Toyota Avalon XLE 4T1BZ1FB6KU008110 $38,453 ACLU9667586 11/29/2018
2018 | Ford Raptor IFTFWIRG2JFE17682 $54,416 CAIU8570064 12/4/2018
2019 | Lexus LX 570 JTJHY7AX5K4286825 $91,373 CAIU8570064 12/4/2018
2010 | Jaguar XF SAJWAOFASAHR60586 $7,737 GCNU4773573 12/4/2018
2017 | Infiniti QXx80 JN8AZ2NE6H9158705 $59,525 | GCNU4773573 12/4/2018
2019 | Toyota CH-R NMTKHMBX0KR070485 | $25,355 | GCNU1282278 12/6/2018
2016 | Mercedes | GL450 4JGED6EBSGA011583 $49,825 | ACLU9737220 12/11/2018
2016 | Mercedes | GLE 63 AMG | 4JGED7FB1GA021631 $62,850 | ACLU9737220 12/11/2018
2019 | Ram Big Horn IC6RRFFG2KN866137 $45,188 CAIU3243280 10/1/2019

 

18 U.S.C. § 371
18 U.S.C. § 2312

 
Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 5 of 6

Mch 4/27/2021

COUNT TWO
(Knowing Transportation of Stolen Vehicles)

The United States Attorney for Maryland further charges that:

l. The allegations set forth in Count One are incorporated by reference herein.

2 Beginning at least in or about October 2018 and continuing through at least
in or about October 2019, in the District of Maryland and elsewhere, the defendant,

ASOMAH MAAMAH

did knowingly and willfully unlawfully transport, transmit, and transfer, and cause to be
transported, transmitted, and transferred, in and affecting interstate and foreign commerce,
stolen and fraudulently obtained motor vehicles listed below, knowing the same to be

stolen and fraudulently obtained:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle Vehicle Vehicle Vehicle Identification Vehicle Shipping Date Presented For
Year Make Model Number Value Container Number Export
2017 | Mercedes | E300 WDDZF4KB9HA070393 $43,750 GCNU4738361 10/29/2018
2017 | Mercedes | C43 55SWF6EB3HU194511 $37,875 GCNU4738361 10/29/2018
Land Range
2018 | Rover Rover SALWR2RV7JA192967 $89,688 GCNU4738361 10/29/2018
Land Range
2018 | Rover Rover SALYL2RV1IJA725924 $74,042 ACLU9750216 11/20/2018
2016 | Mitsubishi | Outlander JA4AD3AG0GZ064123 $14,900 ACLU9750216 11/20/2018
2019 | Toyota Tundra STFDYSF1ISKX787979 $47,711 ACLU9760528 11/23/2018
Accord
2018 | Honda Touring LHGCV1F91JA046122 $31,799 ACLU9460528 11/23/2018
2019 | Lexus LX570 JTJHY7AX2K 4284224 $89,166 ACLU9667586 11/29/2018
2019 | Toyota Avalon XLE | 4T1BZ1FB6KU008110 $38,453 ACLU9667586 11/29/2018
2018 | Ford Raptor IFTFWIRG2JFE17682 $54,416 CAIU8570064 12/4/2018
2019 | Lexus LX 570 JTJHY7AX5K4286825 $91,373 CAIU8570064 12/4/2018
2010 | Jaguar XF SAJWAOFASAHR60586 $7,737 GCNU4773573 12/4/2018
2017 | Infiniti QX80 JIN8AZ2NE6H9158705 $59,525 GCNU4773573 12/4/2018
2019 | Toyota CH-R NMTKHMBX0KRO070485 $25,355 GCNU 1282278 12/6/2018
2016 | Mercedes | GL450 4JGED6EB5GA01 1583 $49,825 ACLU9737220 12/11/2018
GLE 63
2016 | Mercedes | AMG 4JGED7FB1GA021631 $62,850 ACLU9737220 12/11/2018
2019 | Ram Big Horn IC6RRFFG2KN866137 $45,188 CAIU3243280 10/1/2019

 

18 U.S.C. § 2312
18 U.S.C. §2

 
Case 1:21-cr-00167-GLR Document 85 Filed 05/13/21 Page 6 of 6

FORFEITURE ALLEGATION

The United States Attorney for the District of Maryland further alleges that:

1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant
that, in the event of the defendant’s conviction on Counts One or Two of this Information,
the United States will seek forfeiture as a part of any sentence, in accordance with 18 U.S.C.
§ 982(a)(5), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c).

2. Upon conviction of the offenses charged in Counts One or Two of this
Information, the defendant,

ASOMAH MAAMAH

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(5), any property, real or
personal, which represents or is traceable to the gross proceeds obtained, directly or
indirectly, as a result of such offense.

3. If, as a result of any act or omission of the defendant, any of the property
described above as being subject to forfeiture:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided without
difficulty;

eno

the United States shall be entitled to forfeiture of substitute property up to the value of
forfeitable property described above pursuant to 21 U.S.C. § 853(p), as incorporated by
28 U.S.C. § 2461(c).

18 U.S.C. § 982(a)(5)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Date: 5/13/21 Jonathan F. Baseman if
JONATHAN F. LENZNER
ACTING UNITED STATES ATTORNEY
